Notice of Non-Responsive Amendment
The reply dated 11/30/2021 has been fully considered and the amendment to the specification necessitated objection included herein.  Additionally, the reply filed 11/30/2021 is not fully responsive because of the following matters:

Specification
The examiner objects to the specification as follows:
The amendment filed 11/20/2021 changing the title to “Rotating Handle Portion” is not proper as it fails to identify a particular article of manufacture because a “portion” is not an article.  
The title may be directed to the entire article embodying the design while the claimed design shown in full lines in the drawing may be directed to only a portion of the article, MPEP 1503.01 (I).  Therefore, the examiner suggests amending the title to the original:
--Rotating Handle--.   
The following order or arrangement should be observed in framing a design patent specification:
(1) Preamble, stating name of the applicant, title of the design, and a brief description of the nature and intended use of the article in which the design is embodied.
(2) Cross-reference to related applications.
(3) Statement regarding federally sponsored research or development.
(4) Description of the figure or figures of the drawing.
(5) Feature description.
(6) A single claim.
Therefore, the statement “The rotating handle shown is used in connection to a rail system of a firearm handguard.” should be moved to the “Preamble” of the specification since it describes the nature and intended use of the article in which the design is embodied, See MPEP 1503.01 (I), 37 CFR 1.154.
Conclusion
	Since the above-mentioned reply appears to be bona-fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a) but in no case any extension carry the date for reply to this letter beyond the maximum period of SIX (6) MONTHS set by statute (35 U.S.C. 133).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE ANNE E TOUART whose telephone number is (571)272-9533.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, Primary Examiner, Marissa Cash can be reached at (571) 272-7506 or the examiner’s Supervisor, Barbara Fox can be reached at (571)272-4456.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.E.T./Examiner, Art Unit 2914                              

/MARISSA J CASH/Primary Examiner, Art Unit 2915